Filed 1/17/03 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2003 ND 2







Kim Perteet Downing, 		Claimant and Appellant



v.



North Dakota Workers

Compensation Bureau,                                                                                    Appellee

         and 

Pro-Serve Corporation, 		Respondent







No. 20020257







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Kipton R. Van Voorhis, Spaeth, Thelen, Van Voorhis & Jasmer, 115 S. 5th Street, Grand Forks, ND 58201-4646, for claimant and appellant.



Jacqueline S. Anderson, Special Assistant Attorney General, Nilles, Hansen & Davies, Ltd., 1800 Radisson Tower, 201 5th Street N., P.O. Box 2626, Fargo, ND 58108-2626, for appellee.

Downing v. N.D. Workers Comp. Bureau

No. 20020257



Per Curiam.

[¶1]	Kim Perteet Downing (“Perteet”) appealed from a district court judgment affirming a final order of the North Dakota Workers Compensation Bureau (“Bureau”) denying Perteet medical expenses after December 1, 1995, and awarding disability benefits from October 6, 1993 to October 27, 1993.  Perteet appealed to the district court asserting the Bureau’s order “is not supported by a preponderance of the evidence.”  No other document listing any specifications of error was filed.  The district court, despite a review of the record, could not find anything unfair in the manner in which the proceeding was handled.  Perteet appealed to this Court arguing the Bureau’s decision “is not supported by a preponderance of the evidence and that Ms. Perteet was not given a fair hearing.”  Perteet’s notice of appeal is so general it could apply to any administrative agency appeal.  Perteet failed to satisfy the specificity requirement of N.D.C.C. § 28-32-42(4); thus the judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(7).  
See
 
Vetter v. North Dakota Workers Comp. Bureau
, 554 N.W.2d 451, 454 (N.D. 1996).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom